The decision of this court handed down on January 16, 1931,* is hereby amended to read as followa: Motion for leave to appeal to the Court of Appeals denied. Motion for reargument denied. It should be understood that the affirmance is intended to be without prejudice to an application to the board of standards and appeals for a variance if so advised. Stay granted for thirty days to enable appellant to apply to the Court of Appeals. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.

 See ante, p. — [Rep.